NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ESLI MONZON-CASTENEDA,                          No.    15-72160
                                                No.    19-70152
                Petitioner,
                                                Agency No. A200-822-741
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 16, 2019**
                               San Francisco, California

Before: MCKEOWN and GOULD, Circuit Judges, and LASNIK,*** District
Judge.

      Esli Monzon-Casteneda (“Monzon”), a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) decision



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
affirming an Immigration Judge’s denial of his application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252, and we review the agency’s determination for

substantial evidence. Shrestha v. Holder, 590 F.3d 1034, 1039, 1041 (9th Cir.

2010). Because the parties are familiar with the facts, we do not recite them here.

We deny the petition.1

      Monzon entered the United States in November 2004. He was statutorily

required to apply for asylum within one year of his most recent entry into the

United States unless he “demonstrate[d] . . . either the existence of changed

circumstances which materially affect[ed] [his] eligibility for asylum or

extraordinary circumstances relating to the delay in filing an application.” 8 U.S.C.

§ 1158(a)(2)(D). He did not file an application until almost eight years later, on

May 2, 2012. The BIA correctly found that the deaths of his cousins in 2011 did

not constitute “changed circumstances,” as they were “not substantially different

from the events that led him to flee Guatemala.” Substantial evidence supports the

BIA’s decision that Monzon’s application was time-barred.

      Even if Monzon had succeeded in demonstrating changed circumstances to

excuse the untimeliness of his application, the BIA correctly concluded that “taxi


      1
            Based on Karingithi v. Whitaker, 913 F.3d 1158 (9th Cir. 2019), we
grant the motion for summary disposition (Dkt. 13) and DENY Monzon’s petition
in Case No. 19-70152.

                                          2
drivers in Guatemala” is not a protectable social group. Reyes v. Lynch, 842 F.3d
1125, 1134 (9th Cir. 2016). The characteristic of being a taxi driver is not one that

“the members of the group either cannot change, or should not be required to

change because it is fundamental to their individual identities or consciences.”

Henriquez-Rivas v. Holder, 707 F.3d 1081, 1083–84 (9th Cir. 2013) (quoting

Matter of Acosta, 19 I. & N. Dec. 211, 233 (BIA 1985), overruled on other

grounds by Matter of Mogharrabi, 19 I. & N. Dec. 439 (BIA 1987)). Nor did

Monzon establish that “it is more likely than not that he . . . would be tortured if

removed” to Guatemala. 8 C.F.R. § 208.16(c)(2).

      PETITION DENIED.




                                           3